    Case 5:12-cv-00114-JPB-JPM Document 443 Filed 05/10/21 Page 1 of 2 PageID #: 11043
USCA4 Appeal: 19-1059   Doc: 122    Filed: 05/10/2021  Pg: 1 of 2


                                                                    FILED: May 10, 2021


                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                           ___________________

                                                 No. 19-1059
                                          (5:12-cv-00114-JPB-JPM)
                                             (5:12-cv-00115-JPB)
                                           ___________________

        PHILLIP ALIG; SARA J. ALIG; ROXANNE SHEA; DANIEL V. SHEA,
        Individually and on behalf of a class of persons

                       Plaintiffs - Appellees

        v.

        QUICKEN LOANS INC.; AMROCK INC., f/k/a Title Source, Inc., d/b/a Title
        Source Inc. of West Virginia, Incorporated

                       Defendants - Appellants

         and

        DEWEY V. GUIDA; APPRAISALS UNLIMITED, INC.; RICHARD HYETT

                       Defendants

        -------------------------------

        THE CHAMBER OF COMMERCE OF THE UNITED STATES OF AMERICA

                          Amicus Supporting Appellant
    Case 5:12-cv-00114-JPB-JPM Document 443 Filed 05/10/21 Page 2 of 2 PageID #: 11044
USCA4 Appeal: 19-1059   Doc: 122    Filed: 05/10/2021  Pg: 2 of 2

                                     ___________________

                                          ORDER
                                     ___________________

              Upon consideration of submissions relative to appellants’ motion to stay the

        mandate pending the filing and disposition of their petition for certiorari to the

        Supreme Court, the court grants the motion.

                                             For the Court

                                             /s/ Patricia S. Connor, Clerk
